
	

114 HR 2446 IH: To amend title XIX of the Social Security Act to require the use of electronic visit verification for personal care services furnished under the Medicaid program, and for other purposes.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2446
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require the use of electronic visit verification
			 for personal care services furnished under the Medicaid program, and for
			 other purposes.
	
	
		1.Electronic visit verification system required for personal care services under Medicaid
 (a)In generalSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by inserting after subsection (k) the following new subsection:
				
					(l)
 (1)Subject to paragraph (2), with respect to any amount expended for medical assistance for services described in section 1915(d)(5)(C)(i) or such similar services as the Secretary may specify furnished in a calendar quarter beginning on or after January 1, 2018, unless a State has in place an electronic visit verification system for personal care services specified under regulations under section 1905(a)(24) furnished in such quarter, the Federal medical assistance percentage shall be reduced—
 (A)for calendar quarters in 2018 and 2019, by .25 percentage points; (B)for calendar quarters in 2020, by .5 percent percentage points;
 (C)for calendar quarters in 2021, by .75 percentage points; and (D)for calendar quarters in 2022 and each year thereafter, by 1 percentage point.
 (2)Paragraph (1) shall not apply in the case of a State that, as of the date of the enactment of this subsection, has in place any system for the electronic verification of visits conducted as part of personal care services specified under regulations under section 1905(a)(24) furnished under the State plan.
 (3)In this subsection, the term electronic visit verification system means a system under which visits conducted as part of personal care services specified under regulations under section 1905(a)(24) furnished under the State plan are electronically verified with respect to—
 (A)the date of the service; (B)the site of the service;
 (C)the provider of the service; and (D)the duration of the service..
 (b)Rule of constructionNothing in the amendment made by this section may be construed as establishing an employer-employee relationship between the agency or entity that provides for personal care services specified under regulations under section 1905(a)(24) of the Social Security Act (42 U.S.C. 1396d(a)(24)) under a State plan under title XIX of the Social Security Act and the individuals who, under a contract with such an agency or entity, furnish such services for purposes of part 552 of title 29, Code of Federal Regulations (or any successor regulations). 
			
